                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE

DAVID DELL’AQUILA, LORANNDA                           )
BORJA, TODD CHESNEY, and BRENT                        )
WEBER, on behalf of                                   )
themselves and all others similarly situated,         )
                                                      )
                       Plaintiffs,                    )
                                                      )       No: 3:19-cv-00679
v.                                                    )       Judge William L. Campbell Jr.
                                                      )
NATIONAL RIFLE ASSOCIATION                            )   Magistrate Judge Chip Frensley
OF AMERICA.                                           )
                                                      )
                       Defendant.                     )

                                       STATUS REPORT

        COMES NOW the Defendant, National Rifle Association of America (“the NRA”), by

and through counsel, and provides the following status report as ordered by the Court:

        1.     By order dated January 19, 2021 (Doc. No. 73), the NRA was directed to file a

status update within ten days of the conclusion of the bankruptcy proceedings referenced in the

Notice and Suggestion of Bankruptcy filed by the NRA on January 15, 2021 (Doc. No. 71).

        2.     Pursuant to that Order, the NRA hereby notifies the Court and Plaintiff that the

NRA’s bankruptcy petition was dismissed without prejudice on May 11, 2021.

        3.     As of the date of this Status Report, no appeal has been taken from the dismissal

of the NRA’s bankruptcy petition. If the NRA appeals the dismissal of its bankruptcy petition,

undersigned counsel will file a supplemental status report.

        Date: May 18, 2021.
                                                By:    W. Allen McDonald
                                                      W. Allen McDonald
                                                      LACY, PRICE & WAGNER PC
                                                      249 N. Peters Rd., Suite 101
                                                      Knoxville, TN 37923
                                                      (865)-246-0800

                                                  1

     Case 3:19-cv-00679 Document 75 Filed 05/18/21 Page 1 of 2 PageID #: 1029
                                                     BREWER, ATTORNEYS &
                                                     COUNSELORS
                                                     William A. Brewer IV (admitted pro hac
                                                     vice)
                                                     750 Lexington Avenue, 14th Floor
                                                     New York, NY 10022
                                                     (212)-489-1400

                                                     ATTORNEYS FOR THE NATIONAL
                                                     RIFLE ASSOCIATION OF AMERICA

                                CERTIFICATE OF SERVICE

       I do hereby certify that the foregoing Status Report was filed electronically on May 18,

2021 which will send notification to all counsel of record as listed below:

               William A. Brewer, Esq.
               Email: wbb@brewerattorneys.com
               Co-Counsel for National Rifle Association

               Elliott J. Schuchardt
               Email: elliott016@gmail.com
               Counsel for Plaintiffs

       Date: May 18, 2021

                                                      /s/ W. Allen McDonald




                                                 2

   Case 3:19-cv-00679 Document 75 Filed 05/18/21 Page 2 of 2 PageID #: 1030
